Exhibit 10.2

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

 

among

 

HOMEBANC CORP.

 

HMB CAPITAL TRUST I

 

and

 

BEAR, STEARNS & CO. INC.

 

Dated as of June 24, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

($50,000,000 Trust Preferred Securities)

 

THIS PURCHASE AGREEMENT, dated as of June 24, 2005 (this “Purchase Agreement”),
is entered into among HomeBanc Corp., a Georgia corporation (the “Company”), HMB
Capital Trust I, a Delaware statutory trust (the “Trust”, and together with the
Company, the “Sellers”), and Bear, Stearns & Co. Inc. or its assignee. (the
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Sellers propose to issue and sell 50,000 Preferred Securities of
the Trust, having a stated liquidation amount of $1,000 per security (the
“Preferred Securities”);

 

WHEREAS, the entire proceeds from the sale of the Preferred Securities will be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and will be used by the Trust
to purchase Fifty One Million Five Hundred Forty Seven Thousand Dollars
($51,547,000) in principal amount of the unsecured junior subordinated notes of
the Company (the “Junior Subordinated Notes”);

 

WHEREAS, the Preferred Securities and the Common Securities for the Trust will
be issued pursuant to the Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of the Closing Date, among the Company, as depositor,
Wells Fargo Bank, National Association, a national banking association, as
property trustee (in such capacity, the “Property Trustee”), Wells Fargo
Delaware Trust Company, a national banking association, as Delaware trustee (in
such capacity, the “Delaware Trustee”), the Administrative Trustees named
therein (in such capacities, the “Administrative Trustees”) and the holders from
time to time of undivided beneficial interests in the assets of the Trust; and

 

WHEREAS, the Junior Subordinated Notes will be issued pursuant to a Junior
Subordinated Indenture, dated as of the Closing Date (the “Indenture”), between
the Company and Wells Fargo Bank, National Association, a national banking
association, as indenture trustee (in such capacity, the “Indenture Trustee”).

 

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

 

1. Definitions. The Preferred Securities, the Common Securities and the Junior
Subordinated Notes are collectively referred to herein as the “Securities.” This
Purchase Agreement, the Indenture, the Trust Agreement and the Securities are
collectively referred to herein as the “Operative Documents.” All other
capitalized terms used but not defined in this Purchase Agreement shall have the
respective meanings ascribed thereto in the Indenture.

 

1



--------------------------------------------------------------------------------

2. Purchase and Sale of the Preferred Securities.

 

(a) The Sellers agree to sell to the Purchaser, and the Purchaser agrees to
purchase from the Sellers the Preferred Securities for an amount (the “Purchase
Price”) equal to Fifty Million Dollars ($50,000,000). The Purchaser shall be
responsible for the rating agency costs and expenses. The Sellers shall use the
Purchase Price, together with the proceeds from the sale of the Common
Securities, to purchase the Junior Subordinated Notes.

 

(b) Delivery or transfer of, and payment for, the Preferred Securities shall be
made at 11:00 A.M. Eastern Standard time (11:00 A.M. New York time), on June 28,
2005, (such date and time of delivery and payment for the Preferred Securities
being herein called the “Closing Date”). The Preferred Securities shall be
transferred and delivered to the Purchaser against the payment of the Purchase
Price to the Sellers made by wire transfer in immediately available funds on the
Closing Date to a U.S. account designated in writing by the Company at least two
business days prior to the Closing Date.

 

(c) Delivery of the Preferred Securities shall be made at such location, and in
such names and denominations, as the Purchaser shall designate at least two
business days in advance of the Closing Date. The Company and the Trust agree to
have the Preferred Securities available for inspection and checking by the
Purchaser not later than 2:00 P.M., Eastern Standard time, on the business day
prior to the Closing Date. The closing for the purchase and sale of the
Preferred Securities shall occur at the offices of Bracewell & Giuliani LLP, 111
Congress Avenue, Suite 2300, Austin, Texas 78701, or such other place as the
parties hereto shall agree.

 

3. Conditions. The obligations of the parties under this Purchase Agreement are
subject to the following conditions:

 

(a) The representations and warranties contained herein shall be accurate as of
the date of delivery of the Preferred Securities.

 

(b) The Purchaser shall have sold securities issued by it in such an amount that
the net proceeds therefrom shall be available on the Closing Date and shall be
sufficient to purchase the Preferred Securities and all other preferred
securities contemplated in agreements similar to this Agreement.

 

(c) Alston & Bird LLP, counsel for the Company and the Trust (the “Company
Counsel”), shall have delivered an opinion, dated the Closing Date, addressed to
Bear Stearns & Co. Inc. in substantially the form set out in Annex A-I hereto
and (ii) the Company shall have furnished to the Purchaser the opinion of the
Company’s General Counsel or Assistant General Counsel, dated the Closing Date,
addressed to the Purchaser, in substantially the form set out in Annex A-II
hereto. In rendering their opinion, the Company Counsel may rely as to factual
matters upon certificates or other documents furnished by officers, directors
and trustees of the Company and the Trust and by government officials (provided,
however, that copies of any such certificates or documents are delivered to the
Purchaser) and by and upon such other documents as such counsel may, in their
reasonable opinion, deem appropriate as a basis for the Company Counsel’s
opinion. The Company Counsel may specify the jurisdictions in which they are
admitted to practice and that they are not admitted to practice in any other
jurisdiction and

 

2



--------------------------------------------------------------------------------

are not experts in the law of any other jurisdiction. If the Company Counsel is
not admitted to practice in the State of New York, the opinion of the Company
Counsel may assume, for purposes of the opinion, that the laws of the State of
New York are substantively identical, in all respects material to the opinion,
to the internal laws of the state in which such counsel is admitted to practice.
Such Company Counsel Opinion shall not state that they are to be governed or
qualified by, or that they are otherwise subject to, any treatise, written
policy or other document relating to legal opinions, including, without
limitation, the Legal Opinion Accord of the ABA Section of Business Law (1991).

 

(d) The Purchaser, the Company and the Trust shall have been furnished the
opinion of special tax counsel for the Purchaser, dated the Closing Date,
addressed to the Purchaser, the Company and the Trust in substantially the form
set out in Annex B hereto.

 

(e) The Purchaser, the Company and the Trust shall have received the opinion of
Potter Anderson & Corroon, special Delaware counsel for the Delaware Trustee,
dated the Closing Date, addressed to the Purchaser, Wells Fargo Delaware Trust
Company, the Delaware Trustee, the Trust and the Company, in substantially the
form set out in Annex C hereto.

 

(f) The Purchaser, the Company and the Trust shall have received the opinion of
Potter Anderson & Corroon, special counsel for the Property Trustee and the
Indenture Trustee, dated the Closing Date, addressed to the Purchaser, the
Company and the Trust in substantially the form set out in Annex D hereto.

 

(g) The Purchaser, the Company and the Trust shall have received the opinion of
Potter Anderson & Corroon, special Delaware counsel for the Delaware Trustee,
dated the Closing Date, addressed to the Purchaser, the Company, the Trust and
Wells Fargo Delaware Trust Company, in substantially the form set out in Annex E
hereto.

 

(h) The Company shall have furnished to the Purchaser a certificate of the
Company, signed by the Chief Executive Officer, President or an Executive or
Senior Vice President, and Chief Financial Officer, Deputy Chief Financial
Officer, Chief Investment Officer, Treasurer or Assistant Treasurer of the
Company, and the Trust shall have furnished to the Purchaser a certificate of
the Trust, signed by an Administrative Trustee of the Trust, in each case dated
the Closing Date, and, in the case of the Company, as to (i) and (ii) below and,
in the case of the Trust, as to (i) below.

 

(i) the representations and warranties in this Purchase Agreement are true and
correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and the Company and the Trust have complied with all the
agreements and satisfied all the conditions on either of their part to be
performed or satisfied at or prior to the Closing Date; and

 

(ii) since March 31, 2005 (the date of the latest Financial Statements), there
has been no material adverse change in the condition (financial or other),
earnings, business or assets of the Company and its subsidiaries, whether or not
arising from transactions occurring in the ordinary course of business (a
“Material Adverse Change”).

 

3



--------------------------------------------------------------------------------

(i) Subsequent to the execution of this Purchase Agreement, there shall not have
been any change, or any development involving a prospective change, in or
affecting the condition (financial or other), earnings, business or assets of
the Company and its subsidiaries, whether or not occurring in the ordinary
course of business, the effect of which is, in the Purchaser’s reasonable
judgment, so material and adverse as to make it impractical or inadvisable to
proceed with the purchase of the Preferred Securities.

 

(j) Prior to the Closing Date, the Company and the Trust shall have furnished to
the Purchaser and its counsel such further information, certificates and
documents as the Purchaser or its counsel may reasonably request.

 

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Purchase Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Purchase Agreement shall not be reasonably satisfactory in form and substance to
the Purchaser or its counsel, this Purchase Agreement and all the Purchaser’s
obligations hereunder may be canceled at, or at any time prior to, the Closing
Date by the Purchaser. Notice of such cancellation shall be given to the Company
and the Trust in writing or by telephone or facsimile confirmed in writing.

 

Each certificate signed by any trustee of the Trust or any officer of the
Company and delivered to the Purchaser or the Purchaser’s counsel in connection
with the Operative Documents and the transactions contemplated hereby and
thereby shall be deemed to be a representation and warranty of the Trust and/or
the Company, as the case may be, and not by such trustee or officer in any
individual capacity.

 

4. Representations and Warranties of the Company and the Trust. The Company and
the Trust jointly and severally represent and warrant to, and agree with the
Purchaser, as follows:

 

(a) Neither the Company nor the Trust, nor any of their “Affiliates” (as defined
in Rule 501(b) of Regulation D (“Regulation D”) under the Securities Act (as
defined below)), nor any person acting on its or their behalf, has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy any
security, under circumstances that would require the registration of any of the
Securities under the Securities Act of 1933, as amended (the “Securities Act”).

 

(b) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of any of the Securities.

 

(c) The Securities (i) are not and have not been listed on a national securities
exchange registered under section 6 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or quoted on a U.S. automated inter-dealer
quotation system and (ii) are not of an open-end investment company, unit
investment trust or face-amount certificate company that are, or are required to
be, registered under section 8 of the Investment Company Act of 1940, as

 

4



--------------------------------------------------------------------------------

amended (the “Investment Company Act”), and the Securities otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) promulgated pursuant to the
Securities Act (“Rule 144A(d)(3)”).

 

(d) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf, has engaged, or will engage, in any
“directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Securities.

 

(e) Neither the Company nor the Trust is, and, immediately following
consummation of the transactions contemplated hereby and the application of the
net proceeds therefrom, will not be, an “investment company” or an entity
“controlled” by an “investment company,” in each case within the meaning of
section 3(a) of the Investment Company Act.

 

(f) Neither the Company nor the Trust has paid or agreed to pay to any person
any compensation for soliciting another to purchase any of the Securities,
except for the Preferred Securities Commission and/or the sales commission in
the amount of $1,500,000, the Company has agreed to pay to Bear Stearns & Co.
Inc. pursuant to the letter of intent between the Company and Bear, Stearns &
Co. Inc.

 

(g) The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, 12 Del. C. §3801, et
seq. (the “Statutory Trust Act”) with all requisite power and authority to own
property and to conduct the business it transacts and proposes to transact as
contemplated in the Operative Documents and to enter into and perform its
obligations under the Operative Documents to which it is a party. The Trust is
duly qualified to transact business as a foreign entity and is in good standing
in each jurisdiction in which such qualification is necessary, except where the
failure to so qualify or be in good standing would not have a material adverse
effect on the condition (financial or otherwise), earnings, business or assets
of the Trust, whether or not occurring in the ordinary course of business. The
Trust is not a party to or otherwise bound by any agreement other than the
Operative Documents. The Trust is and will be, under current law, classified for
federal income tax purposes as a grantor trust and not as an association or
publicly traded partnership taxable as a corporation.

 

(h) The Trust Agreement has been duly authorized by the Company and, on the
Closing Date specified in Section 2(b), will have been duly executed and
delivered by the Company and the Administrative Trustees of the Trust, and,
assuming due authorization, execution and delivery by the Property Trustee and
the Delaware Trustee, will be a legal, valid and binding obligation of the
Company and the Administrative Trustees, enforceable against them in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity, and
to limitations on the rights to indemnity and contribution that exist by virtue
of public policy (the “Bankruptcy and Equity Exception.” Each of the
Administrative Trustees of the Trust is an employee of the Company or its
subsidiaries and has been duly authorized by the Company to execute and deliver
the Trust Agreement.

 

5



--------------------------------------------------------------------------------

(i) The Indenture has been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered by the Company, and, assuming
due authorization, execution and delivery by the Indenture Trustee, will be a
legal, valid and binding obligation of the Company enforceable against it in
accordance with its terms, subject to the Bankruptcy and Equity Exception.

 

(j) The Preferred Securities and the Common Securities have been duly authorized
by the Trust and, when executed, authenticated, and issued and delivered against
payment therefor on the Closing Date in accordance with this Purchase Agreement,
in the case of the Preferred Securities, and in accordance with the Common
Securities Subscription Agreement, in the case of the Common Securities, will be
validly issued, fully paid and non-assessable (except, in the case of the Common
Securities, for the obligations of the Company with respect to certain expenses
and obligations of the Issuer Trust specified in the Transaction Documents) and
will represent undivided beneficial interests in the assets of the Trust
entitled to the benefits of the Trust Agreement, enforceable against the Trust
in accordance with their terms, subject to the Bankruptcy and Equity Exception.
The issuance of the Securities is not subject to any preemptive or other similar
rights. On the Closing Date, all of the issued and outstanding Common Securities
will be directly owned by the Company free and clear of any pledge, security
interest, claim, lien or other encumbrance of any kind (each, a “Lien”).

 

(k) The Junior Subordinated Notes have been duly authorized by the Company and,
on the Closing Date, will have been duly executed and delivered to the Indenture
Trustee for authentication in accordance with the Indenture and, when
authenticated in the manner provided for in the Indenture and delivered to the
Trust against payment therefor in accordance with the Junior Subordinated Note
Purchase Agreement, will constitute legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture, enforceable against the
Company in accordance with their terms, subject to the Bankruptcy and Equity
Exception.

 

(l) This Purchase Agreement has been duly authorized, executed and delivered by
the Company and the Trust.

 

(m) Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, nor the execution and delivery of and
compliance with the Operative Documents by the Company or the Trust, nor the
consummation of the transactions contemplated herein or therein, (i) will
conflict with or constitute a violation or breach of the Trust Agreement or the
charter or bylaws of the Company or any subsidiary of the Company or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, governmental authority, agency or instrumentality or court,
domestic or foreign, having jurisdiction over the Trust or the Company or any of
its subsidiaries or their respective properties or assets (collectively, the
“Governmental Entities”), (ii) will conflict with or constitute a violation or
breach of, or a default or Repayment Event (as defined below) under, or result
in the creation or imposition of any Lien upon any property or assets of the
Trust, the Company or any of the Company’s subsidiaries pursuant to, any
contract, indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which (A) the Trust, the Company or any of its

 

6



--------------------------------------------------------------------------------

subsidiaries is a party or by which it or any of them may be bound, or (B) to
which any of the property or assets of any of them is subject, or any judgment,
order or decree of any court, Governmental Entity or arbitrator, except, in the
case of this clause (ii), for such conflicts, breaches, violations, defaults,
Repayment Events (as defined below) or Liens which (X) would not, singly or in
the aggregate, materially adversely affect the consummation of the transactions
contemplated by the Operative Documents and (Y) would not, singly or in the
aggregate, have a material adverse effect on the condition (financial or
otherwise), earnings, business, liabilities and assets (taken as a whole) or
business prospects of the Company and its subsidiaries taken as a whole, whether
or not occurring in the ordinary course of business (a “Material Adverse
Effect”) or (iii) require the consent, approval, authorization or order of any
court or Governmental Entity. As used herein, a “Repayment Event” means any
event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Trust or the Company or any of its subsidiaries prior
to its scheduled maturity.

 

(n) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Georgia, with all requisite
corporate power and authority to own, lease and operate its properties and
conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Company to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.

 

(o) The Company has no subsidiaries that are material to its business, financial
condition or earnings other than those subsidiaries listed in Schedule 1
attached hereto (collectively, the “Significant Subsidiaries”). Each Significant
Subsidiary has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the jurisdiction in which it is chartered or
organized, with all requisite corporate power and authority to own, lease and
operate its properties and conduct the business it transacts and proposes to
transact. Each Significant Subsidiary is duly qualified to transact business and
is in good standing as a foreign corporation in each jurisdiction where the
nature of its activities requires such qualification, except where the failure
to be so qualified would not, singly or in the aggregate, have a Material
Adverse Effect.

 

(p) Each of the Trust, the Company and each of the Company’s subsidiaries hold
all necessary approvals, authorizations, orders, licenses, consents,
registrations, qualifications, certificates and permits (collectively, the
“Governmental Licenses”) of and from Governmental Entities necessary to conduct
their respective businesses as now being conducted, and neither the Trust, the
Company nor any of the Company’s subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such Government
License, except where the failure to be so licensed or approved or the receipt
of an unfavorable decision, ruling or finding, would not, singly or in the
aggregate, have a Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, except where the invalidity or the failure
of such Governmental Licenses to be in full force and effect, would not, singly
or in the aggregate, have a Material Adverse Effect; and the Company and its
subsidiaries

 

7



--------------------------------------------------------------------------------

are in compliance with all applicable laws, rules, regulations, judgments,
orders, decrees and consents, except where the failure to be in compliance would
not, singly or in the aggregate, have a Material Adverse Effect.

 

(q) All of the issued and outstanding shares of capital stock of the Company and
each of its subsidiaries are validly issued, fully paid and non-assessable; with
the exception of HomeBanc Title Partners, LLC, which is owned 85% by the
Company, all of the issued and outstanding capital stock of each subsidiary of
the Company is owned by the Company, directly or through subsidiaries, and the
capital stock of each subsidiary is free and clear of any Lien, claim or
equitable right; and none of the issued and outstanding capital stock of the
Company or any subsidiary was issued in violation of any preemptive or similar
rights arising by operation of law, under the charter or by-laws of such entity
or under any agreement to which the Company or any of its subsidiaries is a
party.

 

(r) Neither the Company nor any of its subsidiaries is (i) in violation of its
respective charter or by-laws or similar organizational documents or (ii) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which the Company or any such
subsidiary is a party or by which it or any of them may be bound or to which any
of the property or assets of any of them is subject, except, in the case of
clause (ii), where such violation or default would not, singly or in the
aggregate, have a Material Adverse Effect.

 

(s) There is no action, suit or proceeding before or by any Governmental Entity,
arbitrator or court, domestic or foreign, now pending or, to the knowledge of
the Company or the Trust after due inquiry, threatened against or affecting the
Trust or the Company or any of the Company’s subsidiaries, except for such
actions, suits or proceedings that, if adversely determined, would not, singly
or in the aggregate, adversely affect the consummation of the transactions
contemplated by the Operative Documents or have a Material Adverse Effect; and
the aggregate of all pending legal or governmental proceedings to which the
Trust or the Company or any of its subsidiaries is a party or of which any of
their respective properties or assets is subject, including ordinary routine
litigation incidental to the business, are not expected to result in a Material
Adverse Effect.

 

(t) The accountants of the Company who certified the Financial Statements (as
defined below) are independent public accountants of the Company and its
subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.

 

(u) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries for the fiscal
year ended December 31, 2004 (the “Financial Statements”) and the interim
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries for the quarter ended March 31, 2005 (the “Interim Financial
Statements”) provided to the Purchaser are the most recent available audited and
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance

 

8



--------------------------------------------------------------------------------

with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the dates and for the
periods therein specified, subject, in the case of Interim Financial Statements,
to year-end adjustments (which are expected to consist solely of normal
recurring adjustments). Such consolidated financial statements and schedules
have been prepared in accordance with GAAP consistently applied throughout the
periods involved (except as otherwise noted therein).

 

(v) None of the Trust, the Company nor any of its subsidiaries has any material
liability, whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due, including any liability for
taxes (and there is no past or present fact, situation, circumstance, condition
or other basis for any present or future action, suit, proceeding, hearing,
charge, complaint, claim or demand against the Company or its subsidiaries that
could give rise to any such liability), except for (i) liabilities set forth in
the Financial Statements or the Interim Financial Statements and (ii) normal
fluctuations in the amount of the liabilities referred to in clause (i) above
occurring in the ordinary course of business of the Trust, the Company and all
of its subsidiaries since the date of the most recent balance sheet included in
such Financial Statements.

 

(w) Since the respective dates of the Financial Statements and the Interim
Financial Statements, there has not been (A) any Material Adverse Change or (B)
any dividend or distribution of any kind declared, paid or made by the Company
on any class of its capital stock other than regular quarterly cash dividends
paid in the regular course of business on the Company’s common stock.

 

(x) The documents of the Company filed with the Commission in accordance with
the Exchange Act, from and including the commencement of the fiscal year covered
by the Company’s most recent Annual Report on Form 10-K, at the time they were
or hereafter are filed by the Company with the Commission (collectively, the
“1934 Act Reports”), complied on the Purchase Date all material respects with
the requirements of the Exchange Act and the rules and regulations of the
Commission thereunder (the “1934 Act Regulations”), and, at the date of this
Purchase Agreement and on the Closing Date, do not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and other than such
instruments, agreements, contracts and other documents as are filed as exhibits
to the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q or
Current Reports on Form 8-K, there are no instruments, agreements, contracts or
documents of a character described in Item 601 of Regulation S-K promulgated by
the Commission to which the Company or any of its subsidiaries is a party other
than the Securities. The Company is in compliance with all currently applicable
requirements of the Exchange Act that were added by the Sarbanes-Oxley Act of
2002.

 

(y) No labor dispute with the employees of the Trust, the Company or any of its
subsidiaries exists or, to the knowledge of the executive officers of the Trust
or the Company, is imminent, except those which would not, singly or in the
aggregate, have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(z) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust or the Company of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Trust and the
Company of the transactions contemplated by the Operative Documents.

 

(aa) Each of the Trust, the Company and each subsidiary of the Company has good
and marketable title to all of its respective real and personal properties, in
each case free and clear of all Liens and defects, except for those that would
not, singly or in the aggregate, have a Material Adverse Effect; and all of the
leases and subleases under which the Trust, the Company or any subsidiary of the
Company holds properties are in full force and effect, except where the failure
of such leases and subleases to be in full force and effect would not, singly or
in the aggregate, have a Material Adverse Effect, and none of the Trust, the
Company or any subsidiary of the Company has any notice of any claim of any sort
that has been asserted by anyone adverse to the rights of the Trust, the Company
or any subsidiary of the Company under any such leases or subleases, or
affecting or questioning the rights of such entity to the continued possession
of the leased or subleased premises under any such lease or sublease, except for
such claims that would not, singly or in the aggregate, have a Material Adverse
Effect.

 

(bb) Commencing with its taxable year ended December 31, 2004, the Company has
been, and upon the completion of the transactions contemplated hereby, the
Company will continue to be, organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust (a
“REIT”) under Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Company’s proposed method of operation will enable
it to continue to meet the requirements for qualification and taxation as a REIT
under the Code. The Company expects to continue to be organized and to operate
in a manner so as to qualify as a REIT in the taxable year ending December 31,
2005 and succeeding taxable years.

 

(cc) The Company and each of the Significant Subsidiaries have timely and duly
filed all Tax Returns required to be filed by them, and all such Tax Returns are
true, correct and complete in all material respects. The Company and each of the
Significant Subsidiaries have timely and duly paid in full all material Taxes
required to be paid by them (whether or not such amounts are shown as due on any
Tax Return). There are no federal, state, or other Tax audits or deficiency
assessments proposed or pending with respect to the Company or any of the
Significant Subsidiaries, and to the Company’s knowledge no such audits or
assessments are threatened. As used herein, the terms “Tax” or “Taxes” mean (i)
all federal, state, local, and foreign taxes, and other assessments of a similar
nature (whether imposed directly or through withholding), including any
interest, additions to tax, or penalties applicable thereto, imposed by any
Governmental Entity, and (ii) all liabilities in respect of such amounts arising
as a result of being a member of any affiliated, consolidated, combined, unitary
or similar group, as a successor to another person or by contract. As used
herein, the term “Tax Returns” means all federal, state, local, and foreign Tax
returns, declarations, statements, reports, schedules, forms, and information
returns and any amendments thereto filed or required to be filed with any
Governmental Entity.

 

10



--------------------------------------------------------------------------------

(dd) The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
and its subsidiaries. The Company and each of its subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(ee) The Company and the Significant Subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are reasonable and customary for companies of similar size
involved in similar businesses; and neither the Company nor any Significant
Subsidiary has reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage at a reasonable cost as may be necessary to continue its business.

 

(ff) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any person acting on behalf of the Company or any of its
subsidiaries including, without limitation, any director, officer, agent or
employee of the Company or its subsidiaries has (i) used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity; (ii) made any unlawful payment to any foreign or domestic
government officials or employees from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment.

 

(gg) The information provided by the Company and the Trust pursuant to this
Purchase Agreement and the transactions contemplated hereby does not, as of the
date hereof, and will not as of the Closing Date, contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(hh) The Company and its subsidiaries (i) are in compliance with any and all
applicable federal, state, local and foreign laws, rules, regulations, decisions
and order relating to the protection of human health and safety, the environment
or hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, in each case except for any such failure to
comply, or failure to receive require permits, licenses or approvals, or
liability as would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

5. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to, and agrees with, the Company and the Trust as follows:

 

(a) The Purchaser is aware that the Securities have not been and will not be
registered under the Securities Act and may not be offered or sold within the
United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.

 

(b) The Purchaser is an “accredited investor,” as such term is defined in Rule
501(a) of Regulation D under the Securities Act.

 

(c) Neither the Purchaser, nor any of the Purchaser’s affiliates, nor any person
acting on the Purchaser’s or the Purchaser’s Affiliate’s behalf has engaged, or
will engage, in any form of “general solicitation or general advertising”
(within the meaning of Regulation D under the Securities Act) in connection with
any offer or sale of the Preferred Securities.

 

(d) The Purchaser understands and acknowledges that (i) no public market exists
for any of the Securities and that it is unlikely that a public market will ever
exist for the Securities, (ii) the Purchaser is purchasing the Securities for
its own account, for investment and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws, subject to any requirement of law that the
disposition of its property be at all times within its control and subject to
its ability to resell such Securities pursuant to an effective registration
statement under the Securities Act or pursuant to an exemption therefrom or in a
transaction not subject thereto, and the Purchaser agrees to the legends and
transfer restrictions applicable to the Securities contained in the Indenture,
and (iii) the Purchaser has had the opportunity to ask questions of, and receive
answers and request additional information from, the Company and is aware that
it may be required to bear the economic risk of an investment in the Securities.

 

(e) The Purchaser is a company with limited liability duly incorporated, validly
existing and in good standing under the laws of the jurisdiction in which it is
organized with all requisite (i) power and authority to execute, deliver and
perform the Operative Documents to which it is a party, to make the
representations and warranties specified herein and therein and to consummate
the transactions contemplated herein and (ii) right and power to purchase the
Securities.

 

(f) This Purchase Agreement has been duly authorized, executed and delivered by
the Purchaser and no filing with, or authorization, approval, consent, license,
order registration, qualification or decree of, any governmental body, agency or
court having jurisdiction over the Purchaser, other than those that have been
made or obtained, is necessary or required for the performance by the Purchaser
of its obligations under this Purchase Agreement or to consummate the
transactions contemplated herein.

 

(g) The Purchaser is a “Qualified Purchaser” as such term is defined in Section
2(a)(51) of the Investment Company Act.

 

12



--------------------------------------------------------------------------------

6. Covenants and Agreements of the Company and the Trust. The Company and the
Trust jointly and severally agree with the Purchaser as follows:

 

(a) During the period from the date of this Agreement to the Closing Date, the
Company and the Trust shall use their reasonable efforts and take all action
necessary or appropriate to cause their representations and warranties contained
in Section 4 hereof to be true as of the Closing Date, after giving effect to
the transactions contemplated by this Purchase Agreement, as if made on and as
of the Closing Date.

 

(b) The Company and the Trust will arrange for the qualification of the
Preferred Securities for sale under the laws of such jurisdictions as the
Purchaser may designate and will maintain such qualifications in effect so long
as required for the sale of the Preferred Securities. The Company or the Trust,
as the case may be, will promptly advise the Purchaser of the receipt by the
Company or the Trust, as the case may be, of any notification with respect to
the suspension of the qualification of the Preferred Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose.

 

(c) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates to, nor will either of them permit any person acting on its or
their behalf (other than the Purchaser) to, resell any Preferred Securities that
have been acquired by any of them.

 

(d) Neither the Company nor the Trust will, nor will either of them permit any
of their Affiliates or any person acting on their behalf to, engage in any
“directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Securities.

 

(e) Neither the Company nor the Trust will, nor will either of them permit any
of their Affiliates or any person acting on their behalf to, directly or
indirectly, make offers or sales of any security, or solicit offers to buy any
security, under circumstances that would require the registration of any of the
Securities under the Securities Act.

 

(f) Neither the Company nor the Trust will, nor will either of them permit any
of their Affiliates or any person acting on their behalf to, engage in any form
of “general solicitation or general advertising” (within the meaning of
Regulation D) in connection with the offer or sale of any of the Securities
pursuant to this Purchase Agreement.

 

(g) So long as any of the Securities are outstanding, (i) the Securities shall
not be listed on a national securities exchange registered under section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system and
(ii) neither the Company nor the Trust shall be an open-end investment company,
unit investment trust or face-amount certificate company that is, or is required
to be, registered under Section 8 of the Investment Company Act, and, the
Securities shall otherwise satisfy the eligibility requirements of Rule
144A(d)(3).

 

(h) Each of the Company and the Trust shall furnish to (i) the holders of record
of the Preferred Securities, and (ii) Bear, Stearns & Co. Inc. (at 383 Madison
Avenue,

 

13



--------------------------------------------------------------------------------

New York, New York 10179, or such other address as designated by Bear, Stearns &
Co. Inc.), a duly completed and executed certificate in the form attached hereto
as Annex F, including the financial statements (if not filed with the SEC
electronically) referenced in such Annex, which certificate and financial
statements shall be so furnished by the Company and the Trust not later than
forty five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of the Company and not later than ninety (90) days after the
end of each fiscal year of the Company.

 

(i) The Company, during any period in which it is not subject to and in
compliance with section 13 or 15(d) of the Exchange Act, or it is not exempt
from such reporting requirements pursuant to and in compliance with Rule
12g3-2(b) under the Exchange Act, shall provide to each holder of the Securities
and to each prospective purchaser (as designated by such holder) of the
Securities, upon the request of such holder or prospective purchaser, any
information required to be provided by Rule 144A(d)(4) under the Securities Act.
If the Company is required to register under the Exchange Act, such reports
filed electronically pursuant to the SEC’s EDGAR system in compliance with Rule
12g3-2(b) shall be sufficient information as required above. This covenant is
intended to be for the benefit of the Purchaser, the holders of the Securities,
and the prospective purchasers designated by the Purchaser and such holders,
from time to time, of the Securities.

 

(j) Neither the Company nor the Trust will, until one hundred eighty (180) days
following the Closing Date, without the Purchaser’s prior written consent,
offer, sell, contract to sell, grant any option to purchase or otherwise dispose
of, directly or indirectly, (i) any Preferred Securities or other securities
substantially similar to the Preferred Securities other than as contemplated by
this Purchase Agreement or (ii) any other securities convertible into, or
exercisable or exchangeable for, any Preferred Securities or other securities
substantially similar to the Preferred Securities; ; provided, for the avoidance
of doubt, that no such consent shall be required (a) if such other securities
have a different maturity date, interest rate, payment dates and other terms
than those of the Preferred Securities or (b) if, after giving effect to any
such offer, sale or option, the offer, sale or option of such other securities
shall not result in the required registration of the sale of the Preferred
Securities as contemplated herein, which shall be evidenced by an opinion of
counsel addressed to the purchasers, underwriters, placement agents or to the
Company of such securities that the offering is exempt from registration under
the Securities Act of 1933, as amended, or (c) if the offer, sale or option of
such securities would not result in the loss of the exemption from registration
relied upon in connection with the sale of the Preferred Securities.

 

(k) The Company will use all reasonable efforts to meet the requirements to
qualify as a REIT under Sections 856 through 860 of the Code, effective for the
taxable year ending December 31, 2005 (and each fiscal quarter of such year) and
succeeding taxable years.

 

(l) The Company shall not identify the Purchaser or Bear, Stearns & Co. Inc. in
a press release or any other public statement without the consent of Purchaser
or Bear, Stearns & Co. Inc., as applicable, which consent shall not be withheld
unreasonably. The foregoing sentence shall not restrict in any way the filing of
the Operative Documents as part of any Exchange Act report.

 

14



--------------------------------------------------------------------------------

7. Payment of Expenses. The Company, as depositor of the Trust, agrees to pay
all costs and expenses incident to the performance of the obligations of the
Company and the Trust under this Purchase Agreement, whether or not the
transactions contemplated herein are consummated or this Purchase Agreement is
terminated, including all costs and expenses incident to (i) the authorization,
issuance, sale and delivery of the Preferred Securities and any taxes payable in
connection therewith; (ii) the fees and expenses of qualifying the Preferred
Securities under the securities laws of the several jurisdictions as provided in
Section 6(b); (iii) the fees and expenses of the counsel, the accountants and
any other experts or advisors retained by the Company or the Trust; and (iv) the
fees and all reasonable expenses of the Property Trustee, the Delaware Trustee,
the Indenture Trustee and any other trustee or paying agent appointed under the
Operative Documents, including the fees and disbursements of counsel for such
trustees, which fees shall not exceed a $2,000 set-up fee, $3,500 for the fees
and expenses of special Delaware counsel retained by the Delaware Trustee in
connection with the Closing, and $4,000 in annual maintenance and administrative
fees. The Purchaser agrees to pay the fees and expenses of Bracewell & Giuliani
LLP, special counsel retained by the Purchaser.

 

If the sale of the Preferred Securities provided for in this Purchase Agreement
is not consummated because any condition set forth in Section 3 hereof to be
satisfied by either the Company or the Trust is not satisfied, because this
Purchase Agreement is terminated pursuant to Section 9 or because of any
failure, refusal or inability on the part of the Company or the Trust to perform
all obligations and satisfy all conditions on its part to be performed or
satisfied hereunder other than by reason of a default by the Purchaser, the
Company will reimburse the Purchaser upon demand for all reasonable
out-of-pocket expenses (including the fees and expenses of the Trustee’s and the
Purchaser’s respective counsel specified in subparagraphs (v) and (vi) of the
immediately preceding paragraph) that shall have been incurred by the Purchaser
in connection with the proposed purchase and sale of the Preferred Securities.
The Company shall not in any event be otherwise liable to the Purchaser for any
amounts in connection with such failure, including, without limitation, any
losses, including anticipated profits from the transactions contemplated by this
Purchase Agreement.

 

8. Indemnification. (a) The Sellers agree, jointly and severally, to indemnify
and hold harmless the Purchaser, (the “Indemnified Parties”) and the Indemnified
Parties’ respective directors, officers, employees and agents and each person,
if any, who controls the Indemnified Parties within the meaning of the
Securities Act, or the Exchange Act against any losses, claims, damages or
liabilities, joint or several (“Claims”), to which the Indemnified Parties may
become subject, under the Securities Act, the Exchange Act or other federal or
state law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any information (whether oral or written) or
documents furnished or made available to the Purchaser, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (ii) the breach or alleged breach of any of the Sellers
representations and warranties set forth herein, and agrees to reimburse each

 

15



--------------------------------------------------------------------------------

such Indemnified Party, as incurred, for any legal fees or charges or other
expenses reasonably incurred by them in connection with preparing,
investigating, defending or settling any such Claim; provided, however, non of
the Sellers will be liable to the Indemnified Parties or the Indemnified Parties
respective directors, officers employees and agents and each person, if any, who
controls such Purchaser within the meaning of the Exchange Act to the extent
that any such Claim arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any such
documents in reliance upon and in conformity with any information furnished to
the Company, whether written or oral, by the Purchaser specifically for use
therein. This indemnity agreement will be in addition to any liability that any
of the Sellers may otherwise have.

 

(b) The Company agrees to indemnify the Trust against all loss, liability,
claim, damage and expense whatsoever due from the Trust under paragraph (a)
above.

 

(c) Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under paragraph (a) above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in paragraph (a) above.
Purchaser shall be entitled to appoint counsel to represent the Indemnified
Party in any action for which indemnification is sought. An indemnifying party
may participate at its own expense in the defense of any such action; provided,
that counsel to the indemnifying party shall not (except with the consent of the
Indemnified Party) also be counsel to the Indemnified Party. In no event shall
the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all Indemnified Parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. An indemnifying party will not, without
the prior written consent of the Indemnified Parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not the Indemnified Parties are actual or potential
parties to such claim, action, suit or proceeding) unless such settlement,
compromise or consent includes an unconditional release of each Indemnified
Party from all liability on all Claims that are the subject matter of such
proceeding or arise therefrom or related thereto, and does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of any indemnified party arising out of such claim, action, suit or
proceeding.

 

9. Termination; Representations and Indemnities to Survive. This Purchase
Agreement shall be subject to termination in the absolute discretion of the
Purchaser, by notice given to the Company and the Trust prior to delivery of and
payment for the Preferred Securities, if prior to such time (i) a downgrading
shall have occurred in the rating accorded the Company’s debt securities or
preferred stock by any “nationally recognized statistical rating organization,”
as that term is used by the Commission in Rule 15c3-1(c)(2)(vi)(F) under the

 

16



--------------------------------------------------------------------------------

Exchange Act, or such organization shall have publicly announced that it has
under surveillance or review, with possible negative implications, its rating of
the Company’s debt securities or preferred stock, (ii) the Trust shall be unable
to sell and deliver to the Purchaser at least $50,000,000 stated liquidation
value of Preferred Securities, (iii) a suspension or material limitation in
trading in securities generally shall have occurred on the New York Stock
Exchange, (iv) a suspension or material limitation in trading in any of the
Company’s securities shall have occurred on the exchange or quotation system
upon which the Company’ securities are traded, if any, or (v) there shall have
occurred any outbreak or escalation of hostilities, or declaration by the United
States of a national emergency or war or other calamity or crisis the effect of
which on financial markets is such as to make it, in the Purchaser’s judgment,
impracticable or inadvisable to proceed with the offering or delivery of the
Preferred Securities. The respective agreements, representations, warranties,
indemnities and other statements of the Company and the Trust and of the
Purchaser set forth in or made pursuant to this Purchase Agreement will remain
in full force and effect, regardless of any investigation made by or on behalf
of the Purchaser, the Company or the Trust and will survive delivery of and
payment for the Preferred Securities. The provisions of Sections 7 and 8 shall
survive the termination or cancellation of this Purchase Agreement.

 

10. Amendments. This Purchase Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

 

11. Notices.

 

(a) Any communication shall be given by letter or facsimile, in the case of
notices to the Issuer, to it at:

 

HMB Capital Trust I

c/o HomeBanc Corp.

2002 Summit Blvd., Suite 100

Atlanta, GA 30319

Facsimile: (404) 236-8174

Attention: Chief Investment Officer

 

with a copy to:

 

HomeBanc Corp.

2002 Summit Blvd., Suite 100

Atlanta, GA 30319

Facsimile: (404) 236-8174

Attention: General Counsel

 

17



--------------------------------------------------------------------------------

and a copy to:

 

Alston and Bird, LLP

1201 W. Peachtree St.

Atlanta, GA 30309

Facsimile: (404) 253-8272

Attention: Ralph F. MacDonald III

 

in the case of notices to the Sponsor, to it at:

 

HomeBanc Corp.

2002 Summit Blvd., Suite 100

Atlanta, GA 30319

Facsimile: (404) 236-8174

Attention: Chief Investment Officer

 

with a copy to:

 

HomeBanc Corp.

2002 Summit Blvd., Suite 100

Atlanta, GA 30319

Facsimile: (404) 236-8174

Attention: General Counsel

 

and a copy to:

 

Alston and Bird, LLP

1201 W. Peachtree St.

Atlanta, GA 30309

Facsimile: (404) 253-8272

Attention: Ralph F. MacDonald III

 

and in the case of notices to the Purchaser, to it at:

 

Bear, Stearns & Co. Inc.

383 Madison Avenue

New York, New York 10179

Facsimile: (212) 272-5445

Attention: Tom Dunstan

 

with a copy to:

 

Bracewell & Giuliani LLP

111 Congress Avenue, Suite 2300

Austin, TX 78701-4043

Facsimile: (512) 472-9123

Attention: David B. Jones

 

 

18



--------------------------------------------------------------------------------

(b) Any such communication shall take effect, in the case of a letter, at the
time of delivery and in the case of facsimile, at the time of dispatch.

 

(c) Any communication not by facsimile shall be confirmed by letter but failure
to send or receive the letter of confirmation shall not invalidate the original
communication.

 

12. Successors and Assigns. This Purchase Agreement will inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns. Nothing expressed or mentioned in this Purchase Agreement is
intended or shall be construed to give any person other than the parties hereto
and the affiliates, directors, officers, employees, agents and controlling
persons referred to in Section 8 hereof and their successors, assigns, heirs and
legal representatives, any right or obligation hereunder. None of the rights or
obligations of the Company or the Trust under this Purchase Agreement may be
assigned, whether by operation of law or otherwise, without the Purchaser’s
prior written consent. The rights and obligations of the Purchaser under this
Purchase Agreement may be assigned by the Purchaser without the Company’s or the
Trust’s consent; provided that the assignee assumes the obligations of the
Purchaser under this Purchase Agreement.

 

13. Applicable Law. THIS PURCHASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 

14. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY
PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS PURCHASE AGREEMENT MAY BE
BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS PURCHASE AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS PURCHASE AGREEMENT.

 

15. Counterparts and Facsimile. This Purchase Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. This Purchase Agreement may be executed
by any one or more of the parties hereto by facsimile.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Purchase Agreement has been entered into as of the date
first written above.

 

HOMEBANC CORP.

By:

 

/s/ John Kubiak

--------------------------------------------------------------------------------

Name:

 

John Kubiak

Title:

 

Sr. Vice President and Chief Investment Officer

HMB CAPITAL TRUST I

By:

 

HomeBanc Corp., as Depositor

   

By:

 

/s/ John Kubiak

--------------------------------------------------------------------------------

   

Name:

 

John Kubiak

   

Title:

 

Sr. Vice President and Chief Investment Officer

 

20



--------------------------------------------------------------------------------

Bear, Stearns & Co. Inc.

By:

 

/s/ Thomas Dunstan

--------------------------------------------------------------------------------

Name:

 

Tom Dunstan

Title:

 

Senior Managing Director

 

21



--------------------------------------------------------------------------------

SCHEDULE 1

 

List of Significant Subsidiaries

 

HomeBanc Mortgage Corporation

 

Schedule 1-1



--------------------------------------------------------------------------------

SCHEDULE 1

 

ANNEX A-I

 

Pursuant to Section 3(c)(i) of the Purchase Agreement, Alston & Bird LLP,
counsel for the Company, shall deliver an opinion, including customary
limitations, assumptions and exclusions, to the effect that:

 

(i) each of the Company and each Significant Subsidiary is validly existing as
an entity in good standing under the laws of the jurisdiction in which it is
chartered or organized, with full power and authority as such an entity to (A)
own or lease its properties and conduct the business it currently transacts,
including the formation of the Trust and the acquisition of the Trust’s Common
Securities, (B) enter into, deliver and perform its obligations under the
Purchase Agreement and the Transaction Documents, and (C) offer, issue and sell
the Securities;

 

(ii) all of the issued and outstanding capital stock or other equity interests
of each Significant Subsidiary that is a corporation has been duly authorized
and validly issued, is fully paid and non-assessable and is owned by the
Company, directly or indirectly through wholly-owned Subsidiaries;

 

(iii) the Company has the corporate power and authority to execute and deliver,
and to perform its obligations under, in each case subject to the Bankruptcy and
Equity Exception (as defined below), the Transaction Documents to which it is a
party, including to issue and perform its obligations under the Junior
Subordinated Notes;

 

(iv) no approval (other than such filings, registrations or qualifications as
may be required under any securities or blue sky laws (domestic or foreign), as
to which no opinion is expressed) that has not been obtained is required under
the laws of the State of Georgia for the execution, delivery and performance of
the Transaction Documents or the consummation of the transactions contemplated
in the Purchase Agreement;

 

(v) it is not necessary in connection with the offer, sale and delivery of the
Trust Securities, the Preferred Securities and the Junior Subordinated Notes to
register the same under the Securities Act of 1933, as amended (the “Securities
Act”), under the circumstances contemplated in the Purchase Agreement and the
Trust Agreement, or to require qualification of the Indenture under the Trust
Indenture Act of 1939;

 

(vi) each of the Transaction Documents to which the Company is a party,
including the Purchase Agreement, has been duly authorized, executed and
delivered by the Company. Assuming due authorization, execution, authentication
and delivery of the Transaction Documents by you and the other parties thereto,
each of the Indenture and the Purchase Agreement constitutes a legal, valid and
binding instrument of the Company enforceable against the Company in accordance
with its terms, subject to the Bankruptcy and Equity Exception (as defined
below). Each of the Transaction Documents to which any Administrative Trustee is
a party has been duly executed and delivered by such Administrative Trustees.
The Junior Subordinated Notes have been duly and validly authorized, executed
and delivered to the Indenture Trustee for authentication in accordance with the
Indenture, and when

 

A-II-1



--------------------------------------------------------------------------------

authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Trust, will constitute legal, valid and binding
obligations of the Company entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, subject to the
Bankruptcy and Equity Exception (as defined below);

 

(vii) neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase by the Trust of
the Junior Subordinated Notes, nor the execution and delivery of and compliance
with the Transaction Documents by the Company or the Trust, nor the consummation
of the transaction contemplated thereby will conflict with, result in a breach
or violation of, or constitute a default, including any condition or event that,
with notice, the lapse of time or both, would be a default under the charter,
articles or certificate of incorporation, bylaws or other organizational or
constituent documents of the Company or any of its Subsidiaries (including
without limitation, the Trust Agreement), the terms of any indenture or other
agreement, document or instrument known to us and to which the Company or any of
its Significant Subsidiaries is a party, or by the terms of which the Company is
bound, or any law, judgment, order, ruling or decree, of any court, arbitrator,
government or governmental authority, domestic or foreign, having jurisdiction
over the Company or any of its Significant Subsidiaries, known to us to be
applicable to the Company or any of its Subsidiaries, except for such conflicts,
breaches, violations or defaults which are not, in the aggregate, material to
the Company and its Significant Subsidiaries taken as a whole and do not and are
not reasonably likely to have a Material Adverse Effect or result in the
creation or imposition of any material lien, claim, charge or encumbrance upon
any property or assets of the Company or its Significant Subsidiaries except as
expressly provided by the Transaction Documents;

 

(viii) (a) the issuance, sale and delivery of the Trust Securities and the
Junior Subordinated Notes in accordance with the terms of the Purchase Agreement
and the other Transaction Documents has been duly authorized by all necessary
actions of the Company and (b) neither the holders of the outstanding shares of
capital stock of the Company nor any other Person has any preemptive or similar
rights to purchase any Trust Securities or the Junior Subordinated Notes;

 

(ix) to our knowledge, (a) neither the Company nor any of its Significant
Subsidiaries is in breach or violation of, or default under, with or without
notice or lapse of time or both, its charter, articles or certificate of
incorporation, bylaws or other organizational or constituent documents, and (ii)
there is no claim, charge, investigation, action, suit or proceeding before or
by any Governmental Entity, now pending or threatened against the Trust, the
Company or any of its Significant Subsidiaries which, individually or in the
aggregate, has had or is reasonably likely to have a Material Adverse Effect;

 

(x) assuming the accuracy of the respective representations and warranties of
the Company, the Trust, the Placement Agent and the Purchaser contained in the
Transaction Documents, and compliance with the terms thereof and compliance by
the Purchaser with Regulation D under the Securities Act, no registration of any
of the Securities under the Securities Act is required for the offer and sale of
the Preferred Securities in the manner contemplated by the Purchase Agreement
and the Preferred Securities Subscription Agreement;

 

2



--------------------------------------------------------------------------------

(xi) the Trust is not, and following the issuance of the Preferred Securities
and the application of the proceeds therefrom and the consummation of the
transactions contemplated in the Transaction Documents, will not be, an
“investment Company” or an entity “controlled” by an “investment company,” in
each case within the meaning of the Investment Company Act of 1940, as amended.

 

 

3



--------------------------------------------------------------------------------

ANNEX A-II

 

Pursuant to Section 3(c)(ii) of the Purchase Agreement, General Counsel for the
Company shall deliver an opinion, or the Company shall provide an Officers’
Certificate, to the effect that:

 

(i) All of the issued and outstanding shares of capital stock of HomeBanc
Mortgage Corporation, the Company’s only Significant Subsidiary, are owned of
record by the Company, and the issuance of the Trust Securities is not subject
to any contractual preemptive rights known to me.

 

(ii) To my knowledge, there is no action, suit or proceeding before or by any
government, governmental or regulatory agency, arbitrator or court now pending
or threatened against or affecting the Trust, the Company or any Significant
Subsidiary that could, if determined adversely to the Trust, the Company or any
Significant Subsidiary, reasonably be expected to (a) adversely affect the
consummation of the transactions contemplated by the Operative Documents or (b)
have a Material Adverse Effect.

 

 

4



--------------------------------------------------------------------------------

ANNEX B

 

Pursuant to Section 3(d) of the Purchase Agreement, special tax counsel for the
Purchaser, the Company and the Trust, shall deliver an opinion to the effect
that:

 

It is our opinion that, under current law and assuming the performance of the
Operative Documents in accordance with the terms described therein, the
Subordinated Debt Securities will be treated for United States federal income
tax purposes as indebtedness of the Company. It is our opinion that the Trust
will be not classified for United States federal income tax purposes as an
association taxable as a corporation.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the federal laws of the United States and (B) rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and public officials.

 

 

B-1



--------------------------------------------------------------------------------

ANNEX C

 

Pursuant to Section 3(e) of the Purchase Agreement, special Delaware counsel for
the Delaware Trustee, shall deliver an opinion to the effect that:

 

(i) the Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, and all filings
required under the laws of the State of Delaware with respect to the creation
and valid existence of the Trust as a statutory trust have been made;

 

(ii) under the Delaware Statutory Trust Act and the Trust Agreement, the Trust
has the trust power and authority (A) to own property and conduct its business,
all as described in the Trust Agreement, (B) to execute and deliver, and to
perform its obligations under, each of the Purchase Agreement, the Common
Securities Subscription Agreement, the Junior Subordinated Note Purchase
Agreement and the Preferred Securities and the Common Securities and (C) to
purchase and hold the Junior Subordinated Notes;

 

(iii) under the Delaware Statutory Trust Act, the certificate attached to the
Trust Agreement as Exhibit C is an appropriate form of certificate to evidence
ownership of the Preferred Securities; the Preferred Securities have been duly
authorized by the Trust Agreement and, when issued and delivered against payment
of the consideration as set forth in the Purchase Agreement, the Preferred
Securities will be validly issued and (subject to the qualifications set forth
in this paragraph) fully paid and nonassessable and will represent undivided
beneficial interests in the assets of the Trust; the holders of the Preferred
Securities will be entitled to the benefits of the Trust Agreement and, as
beneficial owners of the Trust, will be entitled to the same limitation of
personal liability extended to stockholders of private corporations for profit
organized under the General Corporation Law of the State of Delaware; and such
counsel may note that the holders of the Preferred Securities may be obligated,
pursuant to the Trust Agreement, to (A) provide indemnity and/or security in
connection with and pay taxes or governmental charges arising from transfers or
exchanges of Preferred Securities certificates and the issuance of replacement
Preferred Securities certificates and (B) provide security or indemnity in
connection with requests of or directions to the Property Trustee to exercise
its rights and remedies under the Trust Agreement;

 

(iv) the Common Securities have been duly authorized by the Trust Agreement and,
when issued and delivered by the Trust to the Company against payment therefor
as described in the Trust Agreement and the Common Securities Subscription
Agreement, will be validly issued and fully paid and will represent undivided
beneficial interests in the assets of the Trust entitled to the benefits of the
Trust Agreement;

 

(v) under the Delaware Statutory Trust Act and the Trust Agreement, the issuance
of the Preferred Securities and the Common Securities is not subject to
preemptive or other similar rights;

 

C-1



--------------------------------------------------------------------------------

(vi) under the Delaware Statutory Trust Act and the Trust Agreement, the
execution and delivery by the Trust of the Purchase Agreement, the Common
Securities Subscription Agreement and the Junior Subordinated Note Purchase
Agreement, and the performance by the Trust of its obligations thereunder, have
been duly authorized by all necessary trust action on the part of the Trust;

 

(vii) the Trust Agreement constitutes a legal, valid and binding obligation of
the Company and the Trustees, and is enforceable against the Company and the
Trustees, in accordance with its terms subject, as to enforcement, to the effect
upon the Trust Agreement of (i) bankruptcy, insolvency, moratorium,
receivership, reorganization, liquidation, fraudulent conveyance or transfer and
other similar laws relating to or affecting the rights and remedies of creditors
generally, (ii) principles of equity, including applicable law relating to
fiduciary duties (regardless of whether considered and applied in a proceeding
in equity or at law), and (iii) the effect of applicable public policy on the
enforceability of provisions relating to indemnification or contribution;

 

(viii) the issuance and sale by the Trust of the Preferred Securities and the
Common Securities, the purchase by the Trust of the Junior Subordinated Notes,
the execution, delivery and performance by the Trust of the Purchase Agreement,
the Common Securities Subscription Agreement and the Junior Subordinated Note
Purchase Agreement, the consummation by the Trust of the transactions
contemplated by the Purchase Agreement and compliance by the Trust with its
obligations thereunder do not violate (i) any of the provisions of the
Certificate of Trust or the Amended and Restated Trust Agreement or (ii) any
applicable Delaware law, rule or regulation;

 

(ix) no filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Delaware court or Delaware
Governmental Entity or Delaware agency is necessary or required solely in
connection with the issuance and sale by the Trust of the Common Securities or
the Preferred Securities, the purchase by the Trust of the Junior Subordinated
Notes, the execution, delivery and performance by the Trust of the Purchase
Agreement, the Common Securities Subscription Agreement and the Junior
Subordinated Note Purchase Agreement, the consummation by the Trust of the
transactions contemplated by the Purchase Agreement and compliance by the Trust
with its obligations thereunder; and

 

(x) the holders of the Preferred Securities (other than those holders who reside
or are domiciled in the State of Delaware) will have no liability for income
taxes imposed by the State of Delaware solely as a result of their participation
in the Trust and the Trust will not be liable for any income tax imposed by the
State of Delaware.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware, (B) rely as to matters of fact, to
the extent deemed proper, on certificates of responsible officers of the Company
and public officials and (C) take customary assumptions and exceptions as to
enforceability and other matters.

 

C-2



--------------------------------------------------------------------------------

ANNEX D

 

Pursuant to Section 3(f) of the Purchase Agreement, special counsel for the
Property Trustee and the Indenture Trustee, shall deliver an opinion to the
effect that:

 

(i) Wells Fargo Bank, National Association (the “Bank”) is a national banking
association with trust powers, duly and validly existing under the laws of the
United States of America, with corporate power and authority to execute, deliver
and perform its obligations under the Indenture and to authenticate and deliver
the Securities, and is duly eligible and qualified to act as Trustee under the
Indenture pursuant to Section 6.1 thereof and as Property Trustee under the
Trust Agreement pursuant to Section 8.2 thereof;

 

(ii) Each Agreement has been duly authorized, executed and delivered by the Bank
and constitutes the valid and binding obligation of the Bank, enforceable
against it in accordance with its terms except (A) as may be limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law and (B) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought;

 

(iii) Neither the execution or delivery by the Bank of the Agreements, the
authentication and delivery of the Securities by the Trustee pursuant to the
terms of the Agreements, respectively, nor the performance by the Bank of its
obligations under the Agreements (A) requires the consent or approval of, the
giving of notice to or the registration or filing with, any governmental
authority or agency under any existing law of the United States of America
governing the banking or trust powers of the Bank or (B) violates or conflicts
with the Articles of Association or By-laws of the Bank or any law or regulation
of the State of New York or the United States of America governing the banking
or trust powers of the Bank;

 

(iv) the Securities have been authenticated and delivered by a duly authorized
officer of the Bank.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York and the laws of the United States
of America, (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of Wells Fargo Bank, National Association,
the Company and public officials, and (C) make customary assumptions and
exceptions as to enforceability and other matters.

 

 

D-1



--------------------------------------------------------------------------------

ANNEX E

 

Pursuant to Section 3(g) of the Purchase Agreement, counsel for the Delaware
Trustee, shall deliver an opinion to the effect that:

 

(i) Wells Fargo Delaware Trust Company is duly formed and validly existing as a
national banking association under the federal laws of the United States of
America with trust powers and with its principal place of business in the State
of Delaware;

 

(ii) Wells Fargo Delaware Trust Company has the corporate power and authority to
execute, deliver and perform its obligations under, and has taken all necessary
corporate action to authorize the execution, delivery and performance of, the
Trust Agreement and to consummate the transactions contemplated thereby;

 

(iii) The Trust Agreement has been duly authorized, executed and delivered by
Wells Fargo Delaware Trust Company and constitutes a legal, valid and binding
obligation of Wells Fargo Delaware Trust Company, and is enforceable against
Wells Fargo Delaware Trust Company, in accordance with its terms subject as to
enforcement, to the effect upon the Trust Agreement of (i) applicable
bankruptcy, insolvency, reorganization, moratorium, receivership, fraudulent
conveyance or transfer and similar laws relating to or affecting the rights and
remedies of creditors generally, (ii) principles of equity, including applicable
law relating to fiduciary duties (regardless of whether considered and applied
in a proceeding in equity or at law), and (iii) the effect of applicable public
policy on the enforceability of provisions relating to indemnification or
contribution;

 

(iv) The execution, delivery and performance by Wells Fargo Delaware Trust
Company of the Trust Agreement do not conflict with or result in a violation of
(A) articles of association or by-laws of Wells Fargo Delaware Trust Company or
(B) any law or regulation of the State of Delaware or the United States of
America governing the trust powers of Wells Fargo Delaware Trust Company or, to
our knowledge, without independent investigation, of any indenture, mortgage,
bank credit agreement, note or bond purchase agreement, long-term lease, license
or other agreement or instrument to which Wells Fargo Delaware Trust Company is
a party or by which it is bound or, to our knowledge, without independent
investigation, of any judgment or order applicable to Wells Fargo Delaware Trust
Company; and

 

(v) No approval, authorization or other action by, or filing with, any
Governmental Entity of the State of Delaware or the United States of America
governing the trust powers of Wells Fargo Delaware Trust Company is required in
connection with the execution and delivery by Wells Fargo Delaware Trust Company
of the Trust Agreement or the performance by Wells Fargo Delaware

 

E-1



--------------------------------------------------------------------------------

Trust Company of its obligations thereunder, except for the filing of the
Certificate of Trust with the Secretary of State of the State of Delaware, which
Certificate of Trust has been filed with the Secretary of State of the State of
Delaware.

 

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and the federal laws of the United
States governing the trust powers of Wells Fargo Delaware Trust Company, (B)
rely as to matters of fact, to the extent deemed proper, on certificates of
responsible officers of the Company and public officials and (C) take customary
assumptions and exceptions.

 

E-2



--------------------------------------------------------------------------------

ANNEX F

 

Officer’s Financial Certificate

 

The undersigned, the [Chairman/Vice Chairman/Chief Executive Officer/President/
Vice President/Chief Financial Officer/Treasurer/Assistant Treasurer], hereby
certifies, pursuant to Section 6(h) of the Purchase Agreement, dated as of June
24, 2005, among HomeBanc Corp. (the “Company”), HMB Capital Trust I (the
“Trust”) and Bear, Stearns & Co. Inc., that, as of [date], [20    ], the
Company, if applicable, and its Subsidiary had the following ratios and
balances:

 

As of [Quarterly/Annual Financial Date], 20    

 

Senior secured indebtedness for borrowed money (“Debt”)

   $             

Senior unsecured Debt

   $             

Subordinated Debt

   $             

Total Debt

   $             

Ratio of (x) senior secured and unsecured Debt to (y) total Debt

                 %

 

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20     and all required Statutory Financial Statements
(as defined in the Purchase Agreement) for the year ended [date], 20    ]

 

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries and all required
Statutory Financial Statements (as defined in the Purchase Agreement) for the
year ended [date], 20    ] for the fiscal quarter ended [date], 20    .]

 

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the [    
quarter interim] [annual] period ended [date], 20    , and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (expect as otherwise noted therein).

 

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this      day of                     , 2005.

 

HomeBanc Corp.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

HomeBanc Corp.

2002 Summit Blvd., Suite 100

Atlanta, GA 30319

 

 

F-2